Title: From George Washington to William Smallwood, 25 October 1781
From: Washington, George
To: Smallwood, William


                  
                     
                     Dear SirHead Quarters near York 25th Octo. 1781
                  
                  I have received your Favor of the 18th—The One Hundred & fifty-Nine Months Men, which you mention, will be of very little Use in the future Service Assigned to the Maryland Line, unless they can be immediately sent forward—I should rather think they had better (unless but little part of their Terms is elapsed) be retained in the State, for such Purposes as the State may have Occasion for—than to incur a great Expence on a lengthy march which will perhaps almost consume the Time of their Service, without any real Use or Advantage to the public—such Part of the Number as can be immediately equipped & sent off, you will please to order that they join their Regiments as soon as possible—I am Sir Your most Obed. Servt
                  
                     G.W.
                  
               